DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 10/28/2021.  Claims 1, 8, and 14 have been amended. Claims 1-23 are pending in this Office Action. 

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of made of record:
Fraenkel et al. (US 2003/0065986) teaches identifying, based on a request, a template defining a functionality of at least one or more components of one or more web pages (Fraenkel: para.[0085]-[0086]), displaying the template in a user interface on a display of a user device (Fraenkel: fig.3&4, para.[0086]); obtaining, from the user device, from the user device, a selection of a first template, a first template being user-configurable and functionality of a first one or more components (Fraenkel: para.[0086], fig.3-9), editing the first template according to the one or more edits to cause one or more changes to the first one or (Fraenkel: fig.4-5 and para.[0087], [0091]) Attorney Docket No.: SLFCP208C1/1634USC12 Serial No.: 16/460,664, displaying a graphical representation of the first one or more components in the user interface on the display of the user device, the graphical representation of the first one or more components being configured according to the edit first template (Fraenkel: fig.3-9, para.[0091], [0105]-[0106]).  Edmonson et al. (US 2006/0053079) teaches Edmonson discloses the template defining a layout of at least one or more components of the one or more web pages(Edmonson: para.[0065], [0071], [0073]-[0074]).
Edmonson  (US 2006/0053079) discloses the template defining a layout of at least one or more components of the one or more web pages (Edmonson: para.[0065], [0071], [0073]-[0074]).
Baumann et al. (US 2014/0297593) discloses identifying, based on a request, a plurality of templates, each template stored in a database; displaying a list of the templates in a user interface on a display of a user device (Baumann: para.[0029], fig.6), obtaining, from the user device, a selection of a first one of the templates in the list, the first template being user-configurable and defining a layout and a functionality of a first one or more components(Baumann: fig.4, para.[0022]).
Lee et al. (US 2014/0156681) a message comprising or identifying the edited first template (Lee: para.[0184]).
However, the prior art in record do not disclose the providing, through one or more collaborative social features, social engagements for the edited first template which performed by a user as recited in independent claim 1, and similar claimed elements in claims 8, and 14.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




12/18/2021
/THU NGUYET T LE/Primary Examiner, Art Unit 2162